          Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 1 of 11




                                 UN1TED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK

                                                                X       Docket No. l:18-CV-09752
         JULIE MAURY                                                    (JPOKDCF)
                                              Plaintiff.
                                                                        CONSENT DECREE

                                        —against—




         Tl IE HOLY SPIRIT ASSOCIATION FOR THE
         UNIFICATION OF WORLD CHRISTIANITY
         AND 34TH STREET DINER. INC.


                                              Defendants.
                                                                X

                                                    CONSENT DECREE


                      WHEREAS, plaintiff Julie Maury commenced the above-entitled action


 (hereinafter referred to as the "Action") alleging claims of discrimination in violation of Title III of


 the Americans with Disabilities Act. the New York State Executive Law. New York State Civil


 Rights Law. and the Administrative Code of the City of New York as well as for common law


negligence relating to the place of public accommodation known as Tick Tock Diner located at 48 1


Eighth Avenue in New York County, New York (hereinafter referred to as the "Subject Premises");


                      WHEREAS, The Holy Spirit Association for the Unification of World Christianity

and 34th Street Diner. Inc. denied and continue to deny any and all liability or wrongdoing in regard


to Julie Maury's allegations; and


                     WHEREAS, plaintiff and The Holy Spirit Association for the Unification of World


Christianity and 34th Street Diner. Inc. (collectively hereinafter also referred to as "Parties") now


desire to resolve the issues raised in the Action without further proceedings and without admitting


any fault or liability pursuant to the terms and conditions of this Consent Decree ("Consent


Decree").




i C I ienf08586 1/1/02097540 DOCX.l |
         Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 2 of 11




                     NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and


 between the undersigned, as follows:


                     Recitals: The Parties acknowledge that all of the preceding "WHEREAS" clauses are


incorporated as material parts of this Consent Decree.


           1.        REMEDIATION.


                     A. The Tick Tock Diner



          Defendant. 34th Street Diner. Inc. represents that the following accessibility remediations


have been made with regard to the Tick Tock Diner:


                i)   The Bathroom has been remodeled to increase the width of the stall so that the


                     toilet compartment complies w ith § 213.3. 1 of the 2010 ADA Standards for


                     Accessible Design: and


                ii) The bar has been remodeled, and tables with dining surface tops between 28


                     inches minimum and 34 inches maximum above the finish floor have been


                     provided, so that no less than five (5%) percent of the seating spaces and standing


                     spaces at the dining surfaces comply w ith § 226.1 of the 2010 ADA Standards for


                     Accessible Design.


                     B.   Street Entrance to the Tick Tock Diner


          Defendants. 34th Street Diner. Inc. and the Holy Spirit Association for the Unification of


World Christianity represent that:


                i)   they engaged the structural engineer and registered architect identified.


                     respectively, in Exhibits A and B. to determine whether the public entrance to


                     Tick Tock Diner located at the corner of 34lh Street and Eighth Avenue could be




ICIient/08586 1/1/02097540 DOCW1 !                o
          Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 3 of 11




                        modified to comply with the provisions of section 206.4 of the 2010 ADA


                        Standards for Accessible Design;


                   ii) the structural engineer and registered architect found that the public entrance to


                        Tick Tock Diner located at the corner of 34th Street and Eighth Avenue cannot be

                        altered to comply with 206.4 of the 2010 ADA Standards for Accessible Design


                        because doing so is technically in feasible, as evidenced in the architectural


                        drawing, engineer report (respectively. Exhibits A & B annexed hereto).


                  iii) Because it is technically infeasible to alter the public entrance to Tick Tock


                        Diner located at the corner of 34 lh Street and Eighth Avenue to comply with

                        206.4 of the 2010 ADA Standards for Accessible Design, an alternate public


                       entrance compliant w ith 206.4 of the 2010 ADA Standards for Accessible


                       Design accessible from Eight Avenue has been provided to provide wheelchair


                       access to Tick Tock Diner.



           Accordingly, based upon the evidence presented, the Court finds that it would be


technically infeasible to remediate the public entrance to Tick Tock Diner located at the corner


of 34lh Street and Eighth Avenue in compliance with § 206.4 of the 2010 ADA Standards for

Accessible Design.


           2.         COUNTERPARTS.            This Consent Decree can be executed in any number of


counterparts, each of which shall be taken to be one and the same instrument, for the same effect


as if all Parties had signed the same signature page. The Parties agree and acknowledge that a


photocopy, facsimile copy. PDF or scanned copy of an executed signature may be used in place


of an original executed signature for any purpose and shall be deemed as legally binding as the


original signatures.



! CI icnt/08586 1/1 /02097540 OOCX.I j               3
         Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 4 of 11




           3.          NO ADMISSIONS.    Nothing contained herein shall be deemed to be an

admission by the Parties that they have in any manner or way violated the other's rights, or the


rights of any other person or entity, as defined in the constitutions, statutes, ordinances, rules or

regulations of the United States, the State of New York or the City of New York. The Parties have


entered into this Consent Decree solely for the purpose of avoiding the burdens and expense of


protracted litigation.


           4.         JOINTLY DRAFTED AGREEMENT                  This Consent Decree shall be


deemed to have been jointly drafted and no provision herein shall be interpreted or construed for


or against any party because such party drafted or requested such provision, or this Consent


Decree as a whole.


           5.         GOVERNING LAW.        This Consent Decree is to be construed in accordance


with the laws of the State of New York without regard to any State's conflict of laws provisions


as well as the Americans With Disabilities Act. as amended and its implementing regulations and


guidance.




Client/08586 1 / 1 /02097540.DOCX. I j         4
Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 5 of 11

             WHEREFORE, (he Panics hereto have agreed and accepted this Consent Decree as of the

   date indicated below




    AGREED AND ACCEPTED:
                                                          /



             S lJuU (rnMMir                              K'          \~7-o
    Jl I.IE        I K\                         Date




    THE HOLY SPIRIT ASSOCIATION
    FOR THE UNIFICATION OF WORLD
    C HRIST1AN1TY
                                  I
    BY
                                                        /.- H 2;,1\
    Pnnt Name: L          | K-Yy?                Date

    Title     us    1          uWtr.y

    34 1H STREET DINF.R. INC.


    BY
    Print Name                                   Date

    Title:



     Dated              New York New York
                        June          2020




     SO ORDERED




                        U S.D.J




     ilnXCK i,«a»7«10(ltX                        5
Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 6 of 11




               WHEREFORE, the Puna hereto have agreed and accepted thh Cmuem Decree »» of the


     AGREED AND ACCEPTED:
                                                         t
                                                         lo
                                                               -
                                                                     /-£ 0
          > P aJjJl IWty
     JULIE J^AURY      -                         Dale




     THE holy spirit association
     FOR THE UNIFICATION OF WORLD
      CHRISTIANITY


      BY:.
                                                 Dale
      Print Name:

      TSlk:

      3«TH STREET DINER, INC.

                                                   £.5- 2.o^O
      BY:.
                                                  Dm
      Prim Name:              —
      Title:    ^tSlC)EjJ-r


      Dated:
                       New York. New York
                       June Ji . 2020



      SO ORDERED:




                        U.S.DJ.




                                                   5                                   July 31, 2020
Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 7 of 11




                       EXHIBIT A
  Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 8 of 11




                                                             37 Greene Street, New York, NY 10013
RichardBloch                                                 tel. 212.680.1060 (ax. 212.680.1066
                                                             bloch@RlchardBlochArohitect.com




April 13,2020

Alex Sgourdos,
34lh Street Diner Inc,
4818th Avenue,
NY, NY, 10001


Regarding the Tick Took Diner Restaurant at the North West corner of 34st
Street and 8th Avenue, inside the New Yorker Hotel.

The restaurant has two entrances, one at the corner of 34 th street and 8th Avenue
and the other at the East side of the main Lobby of the Hotel.


The hotel built in 1930 absorbed an existing building at the 34st and 8 th avenue
corner that had a structural with floors not aligning with the rest of the site. For
this reason since the 1930s the restaurant there has been about 3 risers above
the street level and the hotel lobby.


It was physically impossible short of major structural reconstruction to provide a
ramp inside the restaurant. An exterior ramp across the 8th avenue and 34 street
public sidewalks was explored and abandoned as it choked the public way at a
very busy intersection and NYC approvals were not assured.
To provide the necessary access an elevator next to the main lobby entrance
was installed at a cost of a few hundred thousand dollars by the restaurant
Owner.


Although I was not the Architect for the elevator project, it was a requirement for
gaining approval at the Department Of Buildings for the Tick Tock Diner
renovation.


The lobby and elevator are dignified and were made elegant befitting a main
entrance.


Sincerely,




Richard Bloch architect
Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 9 of 11




                       EXHIBIT B
 Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 10 of 11




                                                          37 Greono Street, New York, NY 10013
RichardBloch                                              tel. 212.680.1060   fax. 212.680.1066
                                                          bloch@RichardBlochArchitect.com




April 14. 2020


Alex Sgourdos,
34lh Street Diner Inc,
4818th Avenue,
NY, NY, 10001


Regarding the Tick Tock Diner Restaurant at the North West corner of 34st
Street and 8th Avenue, inside the New Yorker Hotel.

The corner sidewalk entrance is not large enough to accommodate a handicap
lift and proper wheel chair clearances. Also, it will pinch the required emergency
(fire) egress.


To enlarge the vestibule will require major structural changes which I described
in my letter, yesterday. April 13th.

Sincerely,




Richard Bloch architect
        Case 1:18-cv-09752-JPO Document 43 Filed 07/31/20 Page 11 of 11
                                                                                                                                                    •s
                                                                                                                                                         M50>
                                                                                                                                                v
                                                                                                                                                    _
                                                                                                                                                           >
                                                                                       2-9"
                                                                                                         7 11




        DINING                       b                                                                                                     uj
                                                                                                                                           3
                                     CM
                                                                                                                                           z
                                                                                                                                           HI
                                                                                                                                           >
                                                                                                                                           <
                                                                                                                                           X
                                                                                                                                           \-
                                                                                           3'-4"                                           CO



                                                  1 1 1 1 1 1
                                          J


           y
           CO                    3'-0"

                                          *


                                          IB
                                                                    MAIN GIRDER                                                     2
                    HOST
                      #2                                                                                                       TT
                                              I
                             OCCUPANCY
                                                                               j
                             CAPACITY                           b    se
                             SIGN                                                              9'- 10"
                                                          7^-                                                   3'-4 3/4

                *
                                              CC                h.                         VESTIBULE
                                                                                                                   2
                                              UJ                CO
                                                                                       6-
                                              _n                                           <?>                         A
         b                                                                                     A,
         '<3"                                 o                 i                                                 V
                                                                                                                       EXISTING
                                              Z                      o                               A
                                                                                                    \'A                STAIR
                    HANDICAP                                                                                                        b
                                              <                      CO                     vupxA0                                        STREET
    \               SlGFTx                                                                                                          CD
                                              5                                                  \<o                                     ENTRANCE
                                                                              6'-0"
&   &                        &                                            -


                                                                                           4
                                                                                                                                    1


                                                                                                                       0
                                                                                       /

                                                                                   /
                                                                                                    4
                                                                                   j



                                     a
                                                                              /
                                              B                                                  6'-0"                     A
                              HANDICAP LIFT
                                                                                            STREET
                                                                                       ENTRANCE
        34TH STREET
